DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitao et al. (US 2014/0061940; herein referred to as “Kitao”) in view of Cobbley et al. (US 7,939,449; herein “Cobbley”).
Regarding claim 1, Kitao discloses in Figs. 20, 18A-B and related text a semiconductor device comprising: 
a semiconductor substrate (SW, see [0041]) including a well region (PW, see [0061]);
a TSV structure extending through a bottom surface of the semiconductor substrate in a vertical direction perpendicular to the bottom surface; and 
a transistor device (transistor including gate GE, see [0061]) formed at a surface of the well region (PW) opposite to the bottom surface, 
wherein the TSV structure comprises a large diameter TSV portion (e.g. portion including at least TE2, see [0150]) and a small diameter TSV portion (e.g. portion including at least TE1d, see [0151]; see also TE1a-c and [0134]) above the large diameter TSV portion, the small diameter TSV portion comprising a first conductor finger (e.g. TE1d) which is smaller in diameter than the large diameter TSV portion; and 
wherein a first portion of a top end of the large diameter TSV portion is in contact with a bottom end of the first conductor finger (e.g. at least thermal contact), 
wherein the first conductor finger extends away from the large diameter TS V portion in the vertical direction to contact a second conductive region (e.g. MCd, see [0151] and [0064]-[0065]).
Kitao does not explicitly disclose 
a second portion of the top end of the large diameter TSV portion is in electrical contact with the semiconductor substrate laterally proximate to the first conductor finger.
In the same field of endeavor, Cobbley teaches in Fig. 1-3A, 6A, and related text a semiconductor device having a TSV structure, wherein 
a second portion of the top end of the large diameter TSV portion (40, see col. 5 line 47) is in electrical contact with the semiconductor substrate (all of 40, including second portions of the top end, is in electrical contact with the semiconductor substrate through 30/28/27/29L, see col. 3 lines 33-37, 54-55 and col. 4 line 1, 5-7) laterally proximate to the first conductor finger (30, see col. 4 lines 29-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitao by having a second portion of the top end of the large diameter TSV portion in electrical contact with the semiconductor substrate laterally proximate to the first conductor finger, as shown by Cobbley, in order to enable electrical connection between the TSV structure and device structures of the semiconductor substrate (see Cobbley col. 3 line 35-37) and to provide electrical potentials and/or signals to the semiconductor devices.
Regarding claim 2, Kitao further discloses wherein the semiconductor substrate includes a p-type conductivity region (e.g. region of PW, see [0090]).
Regarding claim 3, Kitao further discloses wherein the semiconductor substrate includes an n-type conductivity region (e.g. SD, see [0091]).
Regarding claim 4, Kitao further discloses wherein the conductive region (MCd) is a first metal interconnect.
Regarding claim 5, Kitao further discloses wherein the small diameter TSV portion comprises a second conductor finger that extends away from the large diameter TSV portion in the vertical direction to contact the second conductive region (e.g. electrical contact with a second finger of multiple fingers TE1a-c).
Regarding claim 6, Kitao further discloses a second metal interconnect (e.g. M1, see [0043]) connecting to the transistor device through a contact (CE, see [0063]).
Regarding claim 7, Kitao further discloses wherein the first metal interconnect (MCd) and the second metal interconnect (M1) each comprise copper (see [0156] at least).
Regarding claim 8, Kitao further discloses a barrier layer (BM2, , see [0150]; see also [0075]) comprising a conductor material and lining at least a portion of the large diameter TSV portion.
Regarding claims 9-11, Kitao further discloses wherein the barrier layer (BM2) is selected among the group comprising Co, Ru, Ta, TaN, RuN, In2O3, WN, TUN and RuTaN; the barrier layer is selected among the group comprising Ta and TaN; the barrier layer comprises TiN (see [0073] and [0075]). 

Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/23/2022